Citation Nr: 0833096	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include anxiety attacks and paranoia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

In a February 2007 substantive appeal, the veteran requested 
a hearing before the BVA in Washington, D.C.  Upon failure to 
appear for the first hearing which was initially scheduled in 
November 2007, the veteran requested a second hearing which 
was scheduled for March 2008.  The veteran, however, 
subsequently cancelled his request for an in-person hearing 
in a correspondence received in March 2008.  The record does 
not reflect that the veteran requested to have the hearing 
rescheduled.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Board finds that a remand is necessary to ensure 
compliance with VA's duty to assist under the VCAA.  The 
Board notes that correspondence of record from the National 
Personnel Records Center (NPRC) indicate that the veteran's 
service treatment records are presumed destroyed by a fire at 
the NPRC facility.  Under these circumstances, the Board has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (finding 
that the BVA has a heightened duty in a case where the 
service treatment records are presumed destroyed).

The veteran is claiming a psychiatric disability due to 
anxiety attacks and paranoia after receiving experimental 
injections while he was in service in Germany.  The Board 
notes that although attempts have been made to obtain the 
veteran's service treatment records, VA has not requested 
service personnel records from the NPRC.  The BVA finds that 
these records would be useful in its de novo adjudication of 
this appeal.

In addition, the veteran mentions outstanding treatment 
records from a VA facility in Louisville, Kentucky in his 
substantive appeal dated February 2007.  The claims folder 
does not contain the aforementioned treatment records and the 
record does not indicate that the RO requested these records.  
In this regard, it is noted that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, an effort should be 
made to locate these records and any other pertinent VA 
treatment records so they can be associated with the 
veteran's claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Search all available repositories, to 
include the NPRC, in an attempt to locate 
the veteran's complete service personnel 
records.  The claims folder should 
document the efforts made to obtain these 
records along with any negative 
responses.  If the service personnel 
records cannot be obtained, a letter 
should be sent to the veteran informing 
him of the steps taken to obtain the 
service personnel records (including any 
records of his reported injections), 
listing alternative sources, and 
requesting him to furnish any such 
records in his possession or to identify 
the possible location of such records.  
Additionally, the veteran's son in a 
statement received in October 2006, noted 
that the shots were administered at the 
Kapaun Barracks, Kaiserslautern, APO 
09227, now known as Kapaun Air Station.  
The AOJ should take appropriate steps to 
obtain these records.  

2.  Obtain all of the veteran's treatment 
records and progress reports from service 
until present located at the VA medical 
center in Louisville, Kentucky or any 
other VA facility where the veteran 
received treatment regarding his 
psychiatric disability, excluding those 
already associated with the claims 
folder, and any other identified 
provider.  If no records are available, 
the claims folder must indicate this fact 
and document the attempts made to obtain 
the records.

3.  If and only if evidence sufficient to 
confirm an in-service event relevant to 
the veteran's claim is obtained, make 
arrangements with the appropriate VA 
medical facility for a clinician of 
relevant expertise to provide a medical 
opinion in this case.

The clinician should provide an opinion 
as to whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that the veteran's 
current psychiatric disability began 
during service, or is related to any 
incident of service, to include reported 
injections in service.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

4.  Thereafter, readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disability, to include anxiety attacks 
and paranoia.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




